internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-120667-01 date date parent sec_1 sec_2 distributing controlled f1 f2 f3 plr-120667-01 f4 business l business m business n country a country b country c country d date date date year year dollar_figureg e f we respond to your letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated may june and date the material information submitted for consideration is summarized below plr-120667-01 parent a publicly traded domestic_corporation is the common parent of a consolidated_group as well as an affiliated_group containing numerous foreign subsidiaries parent wholly owns sec_1 a domestic holding_company sec_1 wholly owns sec_2 a domestic holding_company whose only asset consists of all of distributing’s common and junior preferred_stock distributing incorporated under the laws of country a wholly owns numerous subsidiaries of which the following are relevant for the transaction proposed herein f1 a country b entity f2 a country c_corporation and f4 a country d entity f2 wholly owns f3 a country c entity parent is engaged in business l f1 f2 and f3 together are engaged in business m and are disregarded entities for federal_income_tax purposes pursuant to an election under sec_301_7701-3 f4 is engaged in business n and until the effective date of the proposed transaction is treated as a division of distributing for united_states tax purposes distributing uses the accrual_method of accounting for its federal_income_tax return and has a taxable_year ending on date for federal_income_tax and foreign_income_tax purposes f4 has a taxable_year ending on date for foreign_income_tax purposes and subsequent to the proposed transaction will use a taxable_year ending on date for federal_income_tax purposes we have received financial information indicating that business m and business n each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years multiple levels of foreign withholding taxes exist under the above-described organizational structure accordingly the directors of parent propose to engage in the following proposed transaction i pursuant to an election made by parent under sec_7701 and sec_301_7701-3 on date distributing will be deemed to transfer to controlled all of the assets of f4 in exchange for all of the shares of controlled common_stock and the assumption by controlled of the liabilities of f4 controlled will be treated as a corporation under u s federal_income_tax law hereinafter referred to as the contribution ii distributing will undergo a tax-free demerger transaction under country a law accordingly by operation of country a law distributing will be split into two country a companies new distributing and new distributing with new distributing coming into existence owning all the shares of controlled and new distributing owning all the remaining assets and liabilities of distributing hereinafter referred to as the demerger by operation of country a law shares of common_stock of new distributing and new distributing will be allocated to sec_2 based on the fair_market_value of the assets owned by new distributing and new distributing as of date and distributing’s class of plr-120667-01 junior preferred_stock will be allocated in the amount of e in country a currency to new distributing and in the amount of f in country a currency to new distributing iii immediately after the demerger new distributing will adopt a plan_of_liquidation and will be dissolved as soon as possible under country a law hereinafter referred to as the distribution following the proposed transaction sec_2 will own all of the common_stock of controlled and new distributing will own all of the remaining assets and liabilities of distributing other than the shares of controlled and will become known as distributing this proposed transaction will result in significant cost savings for parent and its subsidiaries the taxpayers have made the following representations in connection with the proposed transaction a b c d e any indebtedness owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities immediately after the distribution the gross assets of distributing comprising business m will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of controlled comprising business n will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of controlled no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of business m and business n is representative of each business’ respective present operations and with regard to each business there has been no substantial operational changes since the date of the last financial statements submitted except for the transfer of certain assets by f4 to a wholly owned country d subsidiary in a transaction unrelated to and having no effect upon the proposed transaction f following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate plr-120667-01 employees g h i j k l the distribution is to be carried out for the corporate business_purpose of achieving cost savings namely the reduction of foreign withholding taxes the distribution is motivated in whole or substantial part by this corporate business purposes there is no plan or intention by the shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock_or_securities of distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any stock of distributing or controlled after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred pursuant to the contribution will be equal or exceed the sum of the liabilities to be assumed as determined under sec_357 by controlled if any plus any liabilities to which the transferred assets are subject the liabilities assumed in the contribution as determined under sec_357 if any and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution other than trade and royalty receivables payables having arm’s length terms and incurred in the ordinary course of distributing’s and controlled’s respective businesses and a revolving credit agreement that controlled may enter into with distributing or a subsidiary of distributing o payments made in connection with all continuing transactions if any between distributing and controlled will be based on terms and conditions arrived at by the parties bargaining at arm’s length plr-120667-01 p q r s t u neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 neither distributing nor controlled is a passive_foreign_investment_company as defined in sec_1297 both distributing and controlled are or will be at the time of the distribution corporations as defined in sec_7701 both distributing and controlled are or will be at the time of the distribution and will continue to be after the distribution controlled_foreign_corporations cfcs within the meaning of sec_957 v parent is a united_states_shareholder within the meaning of sec_1 b - b with respect to both distributing and controlled w neither distributing nor controlled has been or will be a united_states real_property_holding_company usrphc as defined in sec_897 at any time during the five-year period ending on the date of the proposed transaction and neither of them will be a usrphc immediately thereafter x the notice requirement of sec_1_367_b_-1 will be met with regard to the proposed transaction the following additional facts relate to distributing’s earnings_and_profits as of date distributing has a hovering earnings_and_profits deficit of dollar_figureg which it succeeded to when f3 elected under sec_301_7701-3 to be treated as a disregarded_entity hereinafter the f3 deficit f3 cannot make distributions under country c law because it has insufficient earnings parent expects f3 will continue to be unable to plr-120667-01 distribute such amounts until f3 generates positive earnings_and_profits the taxpayers have made the following additional representations regarding distributing’s earnings_and_profits y z all prior year earnings_of distributing including those of controlled during the period that it has been disregarded as an entity separate from distributing have been distributed generally on an annual basis all prior year earnings_of distributing’s subsidiaries generally have been distributed on an annual basis aa any subpart_f_income of distributing or its subsidiaries that has given rise to previously_taxed_income within the meaning of sec_959 has been distributed and any foreign tax_credits associated with such subpart_f_income have been claimed bb neither distributing nor controlled will have any previously_taxed_income immediately before the distribution or immediately before the contribution except that distributing will have previously_taxed_income solely attributable to distributions received from its subsidiaries in the current_year cc except for the f3 deficit there are no foreign taxes in the post- year pool of taxes or the pre- year annual layer of taxes of either distributing or controlled based solely on the information submitted and the representations as set forth above we hold as follows for federal tax purposes the proposed transaction will be treated as if distributing transferred the assets of f4 to controlled in exchange for all of the stock of controlled and the assumption by controlled of the liabilities of f4 followed immediately by a distribution of all of the controlled stock to sec_2 cf revrul_77_191 c b the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the contribution and the assumption by controlled of certain liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 plr-120667-01 controlled’s basis in each asset received in the contribution will be equal to the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled common_stock to sec_2 pursuant to the distribution sec_361 sec_2 will recognize no gain_or_loss and no amount will be included in sec_2’s income upon receipt of controlled common_stock pursuant to the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of sec_2 will equal the basis of the distributing stock held by sec_2 immediately prior to the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 the holding_period of the controlled stock received by sec_2 in the distribution will include the holding_period of the distributing stock provided that sec_2 held such stock of distributing as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations as of date based solely on the information submitted and the representations as set forth above and provided that distributing and controlled are each a corporation within the meaning of sec_7701 and the requirements of sec_1_367_b_-1 are met we hold as follows the contribution is an exchange described in sec_1 a the distribution is a distribution to which sec_1_367_b_-5 and c apply except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and plr-120667-01 representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2001_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to each of your authorized representatives sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
